Citation Nr: 0825285	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-35 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
Stevens - Johnson syndrome.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel






INTRODUCTION

The veteran had active military service from December 1979 to 
September 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that, in pertinent part, granted 
service connection and a noncompensable disability rating for 
Stevens - Johnson syndrome.  In July 2007, the RO awarded a 
10 percent rating for the veteran's service-connected skin 
disability, effective from August 2004 when he filed his 
claim.

In June 2007, the veteran testified during a hearing at the 
RO.  A transcript of the hearing is of record.

The Board notes that the veteran also submitted a timely 
notice of disagreement (NOD) as to claims for increased 
ratings for tinnitus and hearing loss, and earlier effective 
dates for the grant of service connection for tinnitus and 
hearing loss.  In October 2006, a statement of the case (SOC) 
was issued regarding the claims for an increased rating for 
tinnitus and earlier effective dates for the grant of service 
connection for tinnitus and hearing loss.  However, in a June 
2007 signed statement, the veteran withdrew his claims for 
increased ratings for tinnitus and hearing loss, and the 
assignment of earlier effective dates for the grant of 
service connection for hearing loss and tinnitus.  As such, 
these issues are no longer considered to be in appellate 
status.

He also submitted a timely NOD as to an August 2006 rating 
decision that denied his claim for an increased rating for a 
left shoulder disability and a SOC as to the matter was 
issued in April 2008.  However, a substantive appeal is not 
currently in the claims file and this matter was not 
certified for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Reason for remand:  Issue a Statement of the Case

The record reflects that the veteran submitted a timely 
(March 2007) NOD regarding the November 2006 rating decision 
that granted a temporary total evaluation for left shoulder 
surgery effective from November 2004; however, the record 
does not reflect that the RO has issued a statement of the 
case on this issue.  The Board should remand this matter for 
issuance of a statement of the case.  See 38 C.F.R. § 19.26 
(2007); See also Manlincon v. West, 12, Vet.App. 238 (1999).

Reason for remand:  New VA examination to obtain current 
findings

The veteran seeks an increased initial rating for his 
service-connected Stevens - Johnson syndrome.  When examined 
by VA in December 2004, the veteran told the nurse 
practitioner who examined him that he still developed 
blisters when treated with antibiotics.  It was noted that, 
when recently placed on intravenous antibiotics, the veteran 
had a minor reaction to the antibiotic and developed minor 
pustules with no significant systemic reaction.  On 
examination, a few scattered scabs were noted on his chest 
and the assessment was history of Stevens - Johnson syndrome 
with reactions to specific antibiotics and minor reaction to 
recently administered antibiotic.

However, during his June 2007 personal hearing at the RO, the 
veteran testified to experiencing recent exacerbations of 
skin eruptions of his face, trunk, and pelvic region that 
required treatment with medication.  He described getting 
burning, itchy sores around his eyes and said his throat 
closed up (see hearing transcript at page 3).  The veteran 
said he underwent recent surgeries and antibiotics had to be 
stopped because of his skin reaction to the medication that 
put him at risk of infection (Id. at page 4).  He testified 
that he experienced skin breakouts a couple of times a month 
that incapacitated him for several days (Id. at page 5).  His 
wife said his face and arms had scarring from the skin 
disability.
  
The veteran's service-connected skin disability is rated 
under Diagnostic Code (DC) 7825-7827.  Under DC 7827, that 
rates erythema multiforme: toxic epidermal necrolysis, a 10 
percent rating is warranted for recurrent episodes occurring 
during the past 12-month period that respond to treatment 
with antihistamines or sympathomimetics, or one to three 
episodes occurring during the past 12-month period requiring 
intermittent systemic immunosuppressive therapy.  38 C.F.R. 
§ 4.118, DC 7827 (2008).  The next higher rating of 30 
percent is awarded if there are recurrent episodes occurring 
at least four times during the past 12- month period, and; 
requiring intermittent systemic immunosuppressive therapy.  
Id.  In addition, the disability may be rated as 
disfigurement of the head, face, or neck (DC 7800), or scars 
(DC 7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.  38 C.F.R. § 4.118 (2007).

The Board is aware of the Court's decision in Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994), a case that, like this 
one, concerned the evaluation of a service-connected disorder 
that fluctuated in its degree of disability, that is, a skin 
disorder that had "active and inactive stages" or was subject 
to remission and recurrence.  See Ardison v. Brown, 6 Vet. 
App. at 408; see also Bowers v. Derwinski, 2 Vet. App. 675, 
676 (1992) (holding that "it is the frequency and duration of 
the outbreaks and the appearance and virulence of them during 
the outbreaks that must be addressed.").  Thus, the 
frequency, duration, and outbreaks of skin disease 
exacerbations must be addressed and the skin disorder should 
be considered, whenever possible, at a time when it is most 
disabling.

As such, the Board is of the opinion that the veteran should 
be afforded a new VA examination to determine the current 
severity and all manifestations of his service-connected 
Stevens - Johnson syndrome.

Reason for Remand: Obtain clarification from appellant 
regarding representation

As well, in a November 2005 letter to the veteran, a 
representative of the Disabled American Veterans (DAV) 
addressed the RO's October 2005 rating decision and, the 
record shows that the RO provided the DAV with copies of 
correspondence to the veteran regarding his claim on appeal.  
Furthermore, during his June 2007 personal hearing, the 
veteran was represented by a DAV representative.  However, in 
the April 2008 Certification of Appeal, the RO noted that the 
veteran was not represented in his appeal and a signed 
Appointment of Veterans Service Organization As Claimant's 
Representative (VA Form 21-22) does not appear to be of 
record.  Thus, on remand, the veteran should be advised that 
if he wishes to be represented by the DAV, he must provide a 
signed power of attorney that appoints that organization to 
represent him.

Accordingly, the case is REMANDED for the following action:

1.  As the record contains 
conflicting indications of 
whether or not the veteran is 
represented by an accredited 
representative, the RO/AMC 
must once again advise the 
veteran about the process for 
obtaining an accredited 
representative and provide him 
with the appropriate form (VA 
Form 21-22) so that he may 
designate the DAV or another 
accredited representative if 
he so desires.  38 C.F.R. § 
20.600 (2007).  If the veteran 
appoints the DAV, or another 
organization, to represent 
him, that 
organization/representative 
should be afforded the 
opportunity to review the 
claims file and present 
written argument on the 
veteran's behalf.  

2.  The RO should issue a 
statement of the case on the 
claim for a temporary total 
disability.  The RO should 
furnish to the veteran a VA 
Form 9 (Appeal to the Board of 
Veterans' Appeals) and clearly 
advise him of the need to file 
a timely substantive appeal if 
he wishes to perfect and 
complete an appeal of this 
issue, and afford him the 
appropriate opportunity to do 
so.  

3.  The RO/AMC should obtain 
all VA medical records 
regarding the veteran's 
treatment for the period from 
June 2007 to the present and 
any additional private records 
identified by him regarding 
treatment for his skin 
disability, that are not 
already associated with the 
claims file.  If any records 
are unavailable, a note to 
that effect should be placed 
in the claims file and the 
veteran so notified in 
writing.

4.  Then, the veteran should 
be scheduled for a VA 
examination, performed by an 
appropriate specialized 
physician (a dermatologist, if 
available) to determine the 
current severity and all 
manifestations of the 
veteran's service-connected 
Stevens - Johnson syndrome.  
All indicated tests and 
studies should be performed 
and all clinical findings 
reported in detail.  The 
examiner is requested to 
address the following 
questions.  

a.	In particular, the examiner should 
specify the location and extent of 
the veteran's Stevens - Johnson 
syndrome, in terms of a percentage 
of the body and a percentage of 
exposed area.  Measurements and 
concise descriptions of overall 
and specific involvement should be 
provided.

b.	The examiner should also 
specifically note the extent that 
the veteran's Stevens - Johnson 
syndrome involves disfigurement, 
if at all.  Scarring due to 
Stevens - Johnson syndrome, if 
any, should be described in 
detail.  The examiner should take 
into account flare-ups the veteran 
may experience during the year.

c.	Colored unretouched photos of the 
veteran's face, trunk, pelvis, and 
any other area with Stevens - 
Johnson syndrome skin eruptions, 
should be taken and included in 
the file.  The examiner should 
identify and quantify the 
frequency, duration, and outbreaks 
of skin disease exacerbations, 
noting that the veteran has 
alleged exacerbations on his face, 
trunk and pelvic region and said 
his throat closed up with 
exacerbations.  If, when examined, 
the skin disorder is not at a 
stage identified by the veteran as 
one of his more disabling, the 
status at the time of the 
examination should be compared to 
other evidence of record including 
the veteran's comments in that 
regard. Clarification should be 
undertaken as to the nature of 
current medications, topical or 
otherwise; and to include whether 
steroidal preparations have been 
used, to what extent and with what 
success, etc.  The frequency that 
systemic therapy, such as 
corticosteroids or 
immunosuppressive drugs, have been 
required during the past 12-month 
period should be described, if 
any.

d.	The veteran's medical records 
should be made available to the 
examiner prior to the examination, 
and the examination report should 
indicate if the examiner reviewed 
the veteran's medical records.

5.  Thereafter, the RO/AMC should 
readjudicate the appellant's claim for 
entitlement to an initial rating in excess 
of 10 percent for Stevens-Johnson 
syndrome.  If the benefits sought on 
appeal remain denied, the appellant, and 
his representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the July 
2007 SSOC.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




